Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 26, 2020, between
Forward Industries, Inc. (the “Company”) and Anthony Camarda (the “Executive”).

 

RECITALS:

 

WHEREAS, the Company desires to employ the Executive pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and the
Executive desires to be employed by the Company pursuant to such terms and
conditions and for such consideration.

 

In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the parties agree as follows:

 

1. EMPLOYMENT TERM

 

The term of employment hereunder (the “Term”) shall commence on the date hereof
and shall continue for three years thereafter, unless earlier terminated in
accordance with the terms of this Agreement. Notwithstanding any other
termination provision of this agreement, the initial six months of the Term will
be regarded as a probationary period (the “Probationary Period”). During the
Probationary Period, either party may terminate this Agreement on a basis of
“no-fault”. Should this occur, the Company will pay the Executive through the
date of termination as provided under Section 3(a) below and all other benefits
under this Agreement shall cease and the Executive shall not be entitled to any
termination benefits including those provided for under Sections 4-6.

 

2. EMPLOYMENT DUTIES AND SERVICES

 

The Company hereby employs the Executive as its Chief Financial Officer for the
Term of this Agreement and any renewal(s) thereof, and the Executive hereby
accepts such employment. In such position, the Executive shall have such duties,
authority, and responsibilities as shall be determined from time to time by the
Company’s President (Chief Executive Officer) and the Board of Directors of the
Company (the “Board”), which duties, authority, and responsibilities are
consistent with the Executive's position and are summarized in the attached job
description (Exhibit A) which may be updated from time to time by mutual
agreement. The Executive shall serve the Company faithfully and to the best of
his ability and shall devote his full time and attention to the business and
affairs of the Company, subject to reasonable absences for vacation and illness
in accordance with Company policies. The Executive shall also perform services
for such subsidiaries of the Company, including but not limited to Intelligent
Product Solutions, Inc. and Forward Industries (IN), Inc. (collectively, the
“Subsidiaries”) as may be necessary.

 

3 COMPENSATION

 

(a)             Salary. The Executive shall be entitled to receive for all
services rendered by the Executive in any and all capacities in connection with
the Executive’s employment hereunder a salary (as it may be adjusted from time
to time, “Salary”) at the rate of $225,000 per annum, payable in equal
instalments in accordance with the prevailing practices of the Company (but not
less frequently than monthly).

 

(b)             Bonus: Calculation and Payment.

 

(i)               The Executive shall be eligible to receive a bonus with
respect to each full fiscal year or part thereof (subject to Sections 3, 4, 5,
6, and 7 hereof) in respect of his employment hereunder, as set forth in this
Section 3. The amount of Bonus, if any, that the Executive is eligible to earn
in any fiscal year during the Term hereof pursuant to this Section 3(b) shall be
based on the fiscal targets and performance metrics that the Compensation
Committee of the Board adopts, in its sole discretion, from year to year. During
the Term, in addition to the Salary, for each fiscal year of the Company ending
during the Term, the Executive shall be eligible to receive, at the sole
discretion of the Compensation Committee, a performance bonus based on a
combination of both Company financial performance (“Company Performance Bonus”)
and individual performance (“Individual Performance Bonus”), are collectively
referred to as a ” Bonus”. Applicable and specific Company and Individual
performance criteria for the Executive will be determined by the Compensation
Committee based on its consultation with the CEO (who also shall consult with
the Executive) and such criteria will be set forth in writing annually.

 

 

 



 1 

 

 

The Executive’s Bonus may be awarded to the Executive in a combination of cash,
restricted stock, restricted stock units, stock options, and/or other equity,
the combination and vesting of which shall be determined by the Compensation
Committee in its sole discretion.

 

(ii)             The Compensation Committee shall have the authority to pay the
Executive a discretionary bonus from time to time based upon the Executive’s and
the Company’s performance.

 

(c)             Expenses. The Executive will be reimbursed for all reasonable
and necessary expenses incurred by the Executive in carrying out the duties
contemplated under this Agreement, in accordance with Company practices and
procedures in effect from time to time, as such practices may be changed from
time to time by the Board.

 

(d)             Benefits. The Executive shall be entitled to participate in all
group health and other insurance programs and all other fringe benefits
(including 15 days’ vacation) and retirement plans (including any 401(k) plan)
or other compensatory plans that the Company may hereafter elect to make
available to its executives generally on terms no less favorable than those
provided to other executives generally, provided the Executive meets the
qualifications therefor. This Agreement shall not require the Company to
establish any such program or plan.

 

(e)             Withholding. All payments required to be made by the Company
hereunder to the Executive shall be subject to the withholding of authorized
deductions and such amounts relating to taxes and other governmental assessments
as the Company may reasonably determine it should withhold pursuant to any
applicable law, rule or regulation.

 

(f)              409A. The intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.

 

(i)               A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
that are considered “nonqualified deferred compensation” under Code Section 409A
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six (6)
month period measured from the date of such “separation from service” of the
Executive, and (B) thirty (30) days from the date of the Executive’s death.

 

(ii)             With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that this
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Internal Revenue Code Section 105(b)
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense occurred.

 

(iii)            For purposes of Code Section 409A, the Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “within sixty (60) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

(g)             Clawback Provisions. Notwithstanding any other provisions in
this Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation, or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation, or stock exchange listing requirement (or
any policy adopted by the Company pursuant to any such law, government
regulation or stock exchange listing requirement).

 

 

 



 2 

 

 

4. TERMINATION BY THE COMPANY FOR CAUSE

 

(a)             The Board may, by written notice given at any time during the
Term, or any renewal thereof, terminate the employment of the Executive for
Cause, as determined by the Board. For purposes of this Agreement, “Cause” shall
mean the Executive’s:

 

(i)               willful misconduct in connection with the performance of any
of his duties or services hereunder, including without limitation (1)
misappropriation or improper diversion of funds, rights or property of the
Company or any Subsidiary, or (2) securing or attempting to secure personally
(including for the benefit of any family member, or person sharing the same
household, or any entity (corporate, partnership, unincorporated association,
proprietorship, limited liability company, trust, or otherwise) in which the
Executive has any economic or beneficial interest) any profit or benefit in
connection with any transaction entered into on behalf of the Company or any
Subsidiary unless the transaction benefiting the entity has been approved by the
Board upon the basis of full disclosure of such benefit, or (3) material breach
of (x) any provision of this Agreement or (y) the Company’s Insider Trading
Policy or Code of Business Conduct and Ethics or other material policy or
procedure of the Company or any Subsidiary, as in effect from time to time, or
(4) any other action in violation of the Executive’s fiduciary duty owed to the
Company or any Subsidiary or the Executive’s acting in a manner adverse to the
interests of the Company or any Subsidiary and for his own pecuniary benefit or
that of a family member (or member of his household) or any entity (as described
in clause (i)(2) of Section 4(a) above) in which he or any such person has an
economic or beneficial interest or (5) the Executive’s failure to cooperate, if
requested by the Board, with any investigation or inquiry into his or the
Company’s or any Subsidiary’s business practices, whether internal or external.

 

(ii)             willful failure, neglect or refusal to perform his duties or
services under this Agreement, which failure, neglect or refusal shall continue
for a period of 15 days after written notice thereof shall have been given to
the Executive by or on behalf of the Board; and/or

 

(iii)            commission of, conviction of, or nolo contendere or guilty plea
in connection with, a felony or a crime of moral turpitude.

 

(b)             Termination for Cause under paragraph (a) of this Section 4
shall be effective immediately upon the giving of such written notice. For
purposes of this Agreement, an act or failure to act on the Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith.

 

(c)             Upon termination of employment by the Company for Cause, the
Executive shall be entitled to receive, and his sole remedies under this
Agreement shall be:

 

(i)               any earned and unpaid Salary accrued through the date of
termination for Cause, payable in a lump sum not later than 15 days following
the Executive’s termination of employment;

 

(ii)             compensation for any unused vacation days accrued in the fiscal
year in which termination occurs through the date of termination, payable as in
clause (i) of this Section 4(c);

 

(iii)            except for any Bonus compensation (for which the Executive
shall not be eligible), any unpaid benefits accrued through the day immediately
prior to the date of termination that may be due the Executive under any
employee benefit plans or programs of the Company, payable in accordance with
the terms of such plans or programs, together with any documented, unreimbursed
business expenses, payable in accordance with Company policies; and

 

(iv)            any stock options, grants of common stock, restricted share
grants or other benefits under any of the Company’s compensation plans may not
be exercised or obtained on or after the effective date of termination and shall
be forfeited for no consideration.

 

(d)             Termination of the Executive’s employment under this Section 4
shall be in addition to and not exclusive of any other rights and remedies that
the Company has or may have relating to the Executive with respect to the facts
and circumstances pertaining to such termination.

 

 

 



 3 

 

 

5. TERMINATION BY THE EXECUTIVE FOR GOOD REASON OR TERMINATION WITHOUT CAUSE

 

(a)             In the event the Executive terminates his employment under this
Agreement for Good Reason (as hereinafter defined), or in the event the
Executive’s employment is terminated without Cause, which termination shall be
effective as of the date specified by the Company in written notice delivered to
the Executive not fewer than 15 days prior to the date of termination) other
than due to death or Disability (as hereinafter defined), the Executive shall be
entitled to receive, and his sole remedies under this Agreement shall be:

 

(i)               any earned and unpaid Salary accrued through the date of
termination, payable in a lump sum not later than 15 days following the
Executive’s termination of employment;

 

(ii)             Salary, at the annualized rate in effect on the date of
termination of the Executive’s employment (or, in the event a reduction in
Salary is a basis for termination for Good Reason, then the Salary in effect
immediately prior to such reduction), equal to the amount of Salary payable for
a period of six months or at the longest period offered to other executives of
the company, which may be reviewed and increased by the board from time to time,
following such termination, payable in a lump sum not later than 15 days
following the date the Release in Exhibit I becomes fully effective and
nonrevocable by its terns;

 

(iii)            compensation for any unused vacation days accrued in the fiscal
year in which termination occurs through the date of termination, payable as in
clause (i) of this Section 5(a);

 

(iv)            any unpaid benefits accrued through the day immediately prior to
the date of termination that may be due the Executive under any employee benefit
plans or programs of the Company, payable in accordance with the terms of such
plans or programs, together with any documented, unreimbursed business expenses,
payable in accordance with Company policies; and

 

(v)             provided that the Release in Exhibit I becomes fully effective
and nonrevocable by its terms, any stock options, grants of Common Stock,
restricted share grants or other benefits under any of the Company’s
compensation plans that were vested as of 5:00 PM New York time on the date
immediately prior to the date of termination, may be exercised (in the case of
options) or delivered (in the case of restricted stock) in accordance with the
terms of such plans and any applicable plan award agreements with the Executive.

 

(b)             Termination by the Executive for Good Reason shall be effected
by his giving prior written notice to the Company, in which case this Agreement
shall terminate on the date specified in such notice; provided, however, that
the circumstances or event asserted as the basis for termination for Good Reason
must have occurred no later than 20 days before such notice, and provided, that
such notice shall specify (i) in reasonable detail the circumstances or event
asserted as the basis for termination for Good Reason, and (ii) a date of
termination that shall be at least 30 days after the date of delivery of such
notice; and provided, further, that the Company shall have the right during such
30 day period to remedy the circumstances or event giving rise to the notice of
termination for Good Reason prior to the date specified in such notice, in which
case no right of termination or other right shall exist.

 

(c)             For purposes of this Agreement, the term “Good Reason” shall
mean:

 

(i)               the assignment to the Executive without his consent of duties
materially inconsistent with the Executive’s position as contemplated by Section
2 of this Agreement;

 

(ii)             a decrease in annual Salary rate, other than an across the
board decrease in salary applicable to all senior executives of the Company of
not more than 10%;

 

(iii)            any failure by the Company to perform any material obligation
under, or its breach of a material provision of, this Agreement; or

 

 

 



 4 

 

 

(iv)            pursuant to Section 12(b) of this Agreement, failure of any
Successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would have had there been no
Successor.

 

6. TERMINATION FOR DEATH OR DISABILITY

 

(a)             The Executive’s employment shall terminate immediately upon his
death or Disability (as hereinafter defined). Upon such termination, the
Executive, his estate, or his beneficiaries, as the case may be, shall be
entitled to receive, and their sole remedies under this Agreement shall be:

 

(i)               subject to Section 6(b), any earned and unpaid Salary accrued
through the date of termination, payable in a lump sum not later than 15 days
following the Executive’s termination of employment;

 

(ii)             subject to Section 6(b), compensation for any unused vacation
days accrued in the fiscal year in which termination occurs through the date of
termination, payable as in clause (i) of this Section 6(a);

 

(iii)            any unpaid benefits accrued through the date of termination
that may be due the Executive under any employee benefit plans or programs of
the Company, payable in accordance with the terms of such plans or programs,
together with any documented, unreimbursed business expenses, payable in
accordance with Company policies; and

 

(iv)            provided that the Release in Exhibit I becomes fully effective
and nonrevocable by its terms (which may be executed upon the Executive’s death
or Disability by his executor or estate, as applicable) , any stock options,
grants of Common Stock, restricted share grants or other benefits under any of
the Company’s compensation plans that were vested as of 5:00 PM New York time on
the date immediately prior to the date of termination, may be exercised (in the
case of options) or delivered (in the case of restricted stock) in accordance
with the terms of such plans and any applicable plan award agreements with the
Executive.

 

(b)             For purposes of this Agreement, the term “Disability” shall mean
any disability, illness, or other incapacity that prevents the Executive from
performing services as contemplated by Section 2, for 60 or more consecutive
days, or for an aggregate of 90 days in any consecutive 12-month period. In such
event, the Company shall have the right to terminate this Agreement upon 10
days’ prior written notice to the Executive. During the period of any such
disability, illness, or incapacity, (i) the obligation of the Company to pay
Salary to the Executive pursuant to Section 3 shall be reduced to the extent of
any amount received by the Executive pursuant to any disability insurance policy
maintained and paid for by the Company, and (ii) no bonus compensation or other
employee benefits shall accrue or be earned or count toward proration.
Termination under this Section shall not prejudice any rights of the Executive
under disability policies, if any, being maintained by the Company for the
Executive under the terms of this Agreement.

 

7. TERMINATION UPON EXPIRATION OF THE TERM

 

(a)             The Executive’s employment shall terminate upon the expiration
of the Term. Upon such termination, the Executive shall be entitled to receive,
and his sole remedies under this Agreement shall be:

 

(i)               any earned and unpaid Salary accrued through the date of
termination, payable in a lump sum not later than 15 days following the
Executive’s termination of employment;

 

(ii)             compensation for any unused vacation days accrued in the fiscal
year in which termination occurs through the date of termination, payable as in
clause (i) of this Section 7(a);

 

(iii)            any unpaid benefits accrued through the date of termination
that may be due the Executive under any employee benefit plans or programs of
the Company, payable in accordance with the terms of such plans or programs,
together with any documented, unreimbursed business expenses, payable in
accordance with Company policies; and

 

(iv)            provided that the Release in Exhibit I becomes fully effective
and nonrevocable by its terms, any stock options, grants of Common Stock,
restricted share grants or other benefits under any of the Company’s
compensation plans that were vested as of 5:00 PM New York time on the date
immediately prior to the date of termination, may be exercised (in the case of
options) or delivered (in the case of restricted stock) in accordance with the
terms of such plans and any applicable plan award agreements with the Executive.

 

 

 



 5 

 

 

8. OBLIGATIONS UPON TERMINATION, ETC.

 

(a)             Upon the termination of employment for any reason hereunder, all
provisions of this Agreement shall terminate except for Sections 8, 9, 10 and 11
of this Agreement and the provisions contained in Exhibit I hereto, the terms of
which shall survive such termination, and the Company shall have no further
obligation to the Executive hereunder, except as herein and therein expressly
provided. The Company shall comply with the terms of settlement of all deferred
compensation arrangements to which the Executive is a party in accordance with
his duly executed deferral election forms and plan provisions.

 

(b)             In the event of a termination of employment by the Executive on
his own initiative during the Term or any renewal thereof by delivery of written
notice of such resignation 10 business days in advance, other than due to
Disability or termination for Good Reason, the Executive shall have the same
entitlements as provided in Section 4, Termination by the Company for Cause.

 

(c)             In the event of a termination of employment, payment made and
performance by the Company in accordance with the provisions of Section 4, 5, 6,
or 7 as the case may be, and this Section 8 shall operate to fully discharge and
release the Company, its Subsidiaries, its affiliates, and their respective
directors, officers, employees, shareholders, successors, assigns, agents, and
representatives (all of the foregoing collectively, the “releasees”) from any
further obligation or liability with respect to the Executive’s rights under
this Agreement. Other than payment and performance as aforesaid, none of the
releasees shall have any further obligation or liability to the Executive or any
other person or entity arising out of termination of the Executive’s employment
under this Agreement except as expressly set forth in Exhibit I hereto. The
Company’s payment of any severance or other amounts pursuant to Section 4, 5, 6,
7, or 8 shall be subject to delivery by the Executive to the Company of a
release in form and substance satisfactory to the Company releasing any and all
claims the Executive, his estate, representatives, and assigns may have against
the Company and any other releasee arising out of this Agreement, as
substantially set forth in Exhibit I hereto.

 

9. COVENANTS

 

(a)             The Executive agrees that during the Term, any renewal thereof,
and for one full year after expiration or termination of the Term or any renewal
thereof (except in the case of clause (a)(i), as to which the Executive’s
covenant shall not be limited in time), he shall not, without the express prior
written consent of the Board, directly or indirectly, either individually or as
an employee, officer, director, agent, partner, shareholder, consultant, option
holder, joint venture, contractor, nominee, lender of money, guarantor,
investor, owner, or in any other capacity

 

(i)               except as required in the course of performing his duties
hereunder, disclose, copy, divulge, furnish, distribute or make available in any
medium whatsoever to any firm, company, corporation, organization, or other
entity or person (including but not limited to actual or potential customers or
competitors or government officials), or otherwise misappropriate trade secrets,
intellectual property, or other confidential or non-public information of or
concerning the Company, its Subsidiaries or the business of any of the
foregoing, including without limitation, customer lists, product designs and
product know-how, launch information or plans pertaining to Company, its
Subsidiaries or customer products, arrangements for supplying customers, methods
of operation and organization, sources of supply and arrangements with vendors,
product development, business plans and strategies; provided, however, the
Executive may make disclosures as and to the extent required by applicable law
or compelled upon court or administrative order, provided, further, however,
that in the event that the Executive is so required or compelled, he shall
notify the Company not fewer than 10 business days in advance of such disclosure
in order to afford it the reasonable opportunity to obtain a protective order or
other remedy to limit the scope of such disclosure (it being understood and
agreed that, if such disclosure is required by applicable law, the Executive
shall upon the Company’s request furnish the source and precedents with respect
to such requirement). For purposes of this Section 9, information shall not be
deemed confidential if it is within the public domain or becomes publicly known
other than through disclosure by the Executive in violation of this provision;

 

(ii)             own (or have any financial interest in, actual, contingent or
otherwise), control, manage, operate, participate, engage in, invest in or
otherwise have any interest in, or otherwise be connected with, in any manner,
any firm, company, corporation, organization, business, enterprise, venture or
other entity, association or person that is engaged in the business actually
engaged in by the Company or its Subsidiaries during the Term or any renewal
thereof, including without limitation the Company Business (as hereinafter
defined);

 

 

 



 6 

 

 

(iii)            solicit, employ or retain or arrange, encourage, facilitate or
assist to have any other firm, company, corporation, organization, business,
enterprise, venture or other entity, association or person solicit, employ,
retain, or otherwise participate in the employment or retention of, any person
who is then, or who has been, within the preceding six months, an employee,
consultant, sales representative, technician or engineer of the Company, its
Subsidiaries, or joint venture counterparties.

 

(iv)            own (or have any financial interest in, actual, contingent,
future, or otherwise), control, manage, operate, participate, engage in, invest
in or otherwise have any interest in or through, or otherwise be connected with,
in any manner, any firm, company, corporation, organization, association,
business, enterprise, venture or other entity, or person that does or proposes
to do any one or more of the following as it relates to of the Company Business:
(a)(i) engage in, do, or solicit business with, or (ii) interfere with or affect
the Company’s (or any Subsidiary’s) business opportunities with, any of the
customers with whom the Company (or any Subsidiary) has done business with
during the most recent two years, or (b)(i) engage in, do, or solicit business
with, or (ii) interfere with or affect the Company’s (or any Subsidiary’s)
business opportunities with, any of the vendors with whom the Company (or any
Subsidiary) has done business with during the most recent two years.

 

The term “Company Business” shall mean the business of the Company and its
Subsidiaries as described in the Company’s most recent Form 10-K as updated by
its most recent Form 10-Q, each as filed with the Securities and Exchange
Commission. Nothing in this Section 9 shall be deemed to prohibit the Executive
from the acquisition or holding of, solely as a passive stockholder, not more
than 1% of the shares or other securities of a publicly owned corporation if
such securities are traded on a national securities exchange.

 

(v)             Notice of Immunity Under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016. Notwithstanding any other
provision of this Agreement: (A) The Executive will not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that: (1) is made (X) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (Y)
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document filed under seal in a
lawsuit or other proceeding. (B) If the Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Executive may disclose the Company's trade secrets to the Executive's attorney
and use the trade secret information in the court proceeding if the Executive:
(1) files any document containing trade secrets under seal; and (2) does not
disclose trade secrets, except pursuant to court order.

 

(b)             The Executive, on the one hand, and the Company on the other
hand, agree that they will not, directly or indirectly, make disparaging remarks
about the other party, including any of its Subsidiaries, or their owners,
officers, directors or employees, in their individual and representative
capacities, or the Company Business. The parties will not, directly or
indirectly, issue or cooperate with issuance of any article, memorandum,
release, interview, publicity, or statement, whether oral or written of any
kind, to the public, the press or the media, which in any way concerns, in a
disparaging, offensive, or prejudicial manner, the other party. “Disparaging
remarks” when used in this Agreement shall mean the publication of matter that
is untrue or adversely affects the subject’s reputation, image or goodwill. This
Section will not be construed to prevent the parties from complying with any
lawfully served and binding subpoena, provided however, that the party forwards
a copy of said subpoena(s) to the other party within 24 hours of receipt of the
same, unless expressly prohibited by law from doing so.

 

(c)             Upon the expiration or termination of this Agreement for any
reason, the Executive shall promptly deliver to the Company all documents,
papers and records in his possession relating to the business or affairs of the
Company or any Subsidiary and that he obtained or received in his capacity as an
employee or officer of the Company or any Subsidiary or Affiliate and any other
Company or Subsidiary property or equipment in his possession or control.

 

(d)             The Executive agrees that the Executive will cooperate with the
Company, its Subsidiaries, and each of their respective attorneys or other legal
representatives (“Company attorneys”) in connection with any claim, litigation,
or judicial or arbitration proceeding which is now pending or may hereinafter be
brought against the Company or any of its Subsidiaries by any third party. The
Executive’s duty of cooperation shall include, but not be limited to (i) meeting
with Company attorneys by telephone or in person, at mutually convenient times
and places, in order to state truthfully the Executive’s knowledge of matters at
issue and recollection of events; (ii) appearance by the Executive as a witness
at depositions or trials, without necessity of a subpoena, in order to state
truthfully the Executive’s knowledge of matters at issues; and (iii) signing,
upon the request of Company attorneys, declaration or affidavits that truthfully
state matters of which the Executive has knowledge. The Company shall reimburse
the Executive for the Executive’s actual and reasonable travel expenses which
have been approved by the Company in writing in advance of the Executive
incurring them in complying with the Executive’s obligations pursuant to this
Section.

 

 

 



 7 

 

 

(e)             In the event that either party shall violate or be in violation
of any provision of this Section 9 (which provisions the parties hereby
acknowledge are reasonable and equitable), in addition to the parties right to
exercise any and all remedies, legal and equitable, which it may have under
applicable laws, the Executive shall not be entitled to any, and hereby waives
any and all rights to, each and every, termination payment or benefit under this
Agreement.

 

(f)              Nothing contained in this Agreement shall be construed to
prevent the Executive from reporting any act or failure to act to the Securities
and Exchange Commission or other governmental body or prevent the Employee from
obtaining a fee as a “whistleblower” under Rule 21F-17(a) under the Securities
and Exchange Act of 1934 or other rules or regulations implemented under the
Dodd-Frank Wall Street Reform Act and Consumer Protection Act.

 

10. SEVERABILITY

 

The Executive acknowledges and agrees that the provisions of Section 9 hereof
constitute independent, separable and severable covenants, for which the
Executive is receiving consideration, which shall survive the termination of
employment, and which shall be enforceable by the Company notwithstanding any
rights or remedies the Company may have under any other provision hereof.

 

11. SPECIFIC PERFORMANCE

 

(a)             The Executive acknowledges and agrees that:

 

(i)               the services to be rendered and covenants to be performed
under this Agreement are of a special and unique character and that the Company
and any Subsidiary would be irreparably harmed if such services were lost to it
or if the Executive breached its obligations and covenants hereunder;

 

(ii)             the Company and its Subsidiaries are relying on the Executive’s
performance of the covenants contained herein, including, without limitation,
those contained in Section 9 above, as a material inducement for its entering
into this Agreement;

 

(iii)            the Company and its Subsidiaries may be damaged if the
provisions hereof are not specifically enforced; and

 

(iv)            the award of monetary damages may not adequately protect the
Company and its Subsidiaries in the event of a breach hereof by the Executive.

 

(b)             By virtue thereof, the Executive agrees and consents that if the
Executive breaches any of the provisions of this Agreement, the Company and its
Subsidiaries, in addition to any other rights and remedies available under this
Agreement or under applicable laws, shall (without any bond or other security
being required and without the necessity of proving monetary damages) be
entitled to a temporary and/or permanent injunction to be issued by a court of
competent jurisdiction restraining the Executive from committing or continuing
any violation of this Agreement, or any other appropriate decree of specific
performance. Such remedies shall not be exclusive and shall be in addition to
any other remedy that the Company and its Subsidiaries may have.

 

12. MISCELLANEOUS

 

(a)             Entire Agreement; Amendment. This Agreement constitutes the
entire employment agreement between the parties and may not be modified, amended
or terminated (other than pursuant to the terms hereof) except by a written
instrument executed by the parties hereto. All other agreements, written or
oral, between the parties pertaining to the employment or remuneration of the
Executive not specifically contemplated hereby or incorporated or merged herein
are hereby terminated and shall be of no further force or effect.

 

 

 



 8 

 

 

(b)             Assignment; Successors. This Agreement is not assignable by the
Executive and any purported assignment by the Executive of the Executive’s
rights and/or obligations under this Agreement shall be null and void. Except as
provided below, this Agreement may be assigned by the Company at any time, upon
delivery of written notice to the Executive, to any successor to the business of
the Company, or to any Subsidiary. In the event that another corporation or
other business entity becomes a Successor of the Company, then this Agreement
may not be assigned to such Successor unless the Successor shall assume and
agree to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform if there had been no Successor. The term
“Successor” as used herein shall mean any corporation or other business entity
that succeeds to substantially all of the assets or conducts the business of the
Company, whether directly or indirectly, by purchase, merger, consolidation or
otherwise. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.

 

(c)             Waivers. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature. The failure
of any party to insist upon strict adherence to any term of this Agreement on
any occasion shall not operate or be construed as a waiver of the right to
insist upon strict adherence to that term or any other term of this Agreement on
that or any other occasion.

 

(d)             Provisions Overly Broad. In the event that any term or provision
of this Agreement shall be deemed by a court of competent jurisdiction to be
overly broad in scope, duration or area of applicability, the court considering
the same shall have the power and hereby is authorized and directed to modify
such term or provision to limit such scope, duration or area, or all of them, so
that such term or provision is no longer overly broad and to enforce the same as
so limited. Subject to the foregoing sentence, in the event that any provision
of this Agreement shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall attach only to such provision and
shall not affect or render invalid or unenforceable any other provision of this
Agreement.

 

(e)             Notices. Any notice permitted or required hereunder shall be in
writing and shall be deemed to have been given on the date of delivery or, if
mailed by certified mail, postage prepaid, return receipt requested, documented
overnight courier, or by email, on the date mailed or emailed.

 

(i)  

If to the Executive to:

A Camarda address (if delivered by any other physical means).

Email: xxxxxxxxxxx

 

(ii)  

If to the Company to:
The Company’s then corporate headquarters

Email: twise@forwardindustries.com

 

(f)              Law Governing. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York governing
contracts made and to be performed in New York without regard to conflict of law
principles thereof.

 

(g)             Survival. All obligations of the Company to the Executive and
the Executive to the Company shall terminate upon the termination of this
Agreement, except as expressly provided herein. The provisions of Sections 8, 9,
10 and 11 shall survive termination of this Agreement.

 

(h)             Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, and each party may become a party
hereto by executing a counterpart hereof. This Agreement and any counterpart so
executed shall be deemed to be one and the same instrument. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts. Facsimile or electronic copies of
this Agreement shall be of the same force and effect as the original.

 

(i)               Headings. The headings in this Agreement are for convenience
of reference only.

 

 



 9 

 

 

(j)               Representation. The Executive represents and warrants to the
Company, and the Executive acknowledges that the Company has relied on such
representations and warranties in offering to employ the Executive, that neither
the Executive’s duties as an employee of the Company nor his performance of this
Agreement will breach any other agreement to which the Executive is a party,
including without limitation, any agreement limiting the use or disclosure of
any information acquired by the Executive prior to his employment by the
Company. In addition, the Executive represents and warrants and acknowledges
that the Company has relied on such representations and warranties in employing
the Executive that he has not entered into, and will not enter into, any
agreement, either oral or written, in conflict herewith. If it is determined
that the Executive is in breach or has breached any of the representations set
forth herein, the Company shall have the right to terminate the Executive’s
employment for Cause.

 

13.            Indemnification and Liability Insurance. The Company shall
indemnify and cover the Executive under the Company’s directors’ and officers’
liability insurance during the Term in the same amount and to the same extent as
the Company indemnifies and covers its other officers and directors.

 

 

Signature Page Immediately Follows

 

 



 10 

 

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

 

THE EXECUTIVE

 

 

/s/ Anthony Camarda

Anthony Camarda

EMAIL: xxxxxxxxxxxx

 

 

FORWARD INDUSTRIES, INC.

 

By: /s/ Terry Wise

Terry Wise, Chief Executive Officer

Email: twise@forwardindustries.com

 

 

 

 

 



 11 

 

 

EXHIBIT I

 

1.               Release. This Release of Claims (the “Release”) is entered into
by you as a condition precedent to receiving the severance and severance related
benefits provided in the Employment Agreement to which this Exhibit I relates
(the “Employment Agreement”). In exchange for the receipt of the severance and
severance related benefits, you for yourself, your heirs and assigns and anyone
else acting on your behalf, hereby voluntarily, knowingly and irrevocably and
forever discharge the Company, each of its subsidiaries and affiliates, and
their respective predecessors and successors, as well as each of their
respective present, former, and future officers, directors, shareholders,
employees, and agents, in both their individual and representative capacities,
and each of their heirs and assigns (the “Releasees”) from all actions, claims,
demands, causes of actions, obligations, damages, liabilities, expenses and
controversies of any nature whatsoever, whether known or not now known or
suspected , which you had, have or may have against the Releasees from the
beginning of time up to and including the date you sign this Release (the
“Waived Claims”). The Waived Claims that you forever and irrevocably give up and
release when the Release becomes effective include, but are not limited to, all
claims related to (i) your employment at each of the Company and its
subsidiaries or affiliates or the termination of such employment, (ii)
statements, acts or omissions by the Releasees, (iii) any express or implied
agreement between you and the Releasees, (iv) wrongful discharge, defamation,
slander, breach of express or implied contract, negligent and/or intentional
misrepresentation or infliction of emotional distress, breach of an implied
covenant of good faith and fair dealing, claims of intentional or negligent
interference with economic, employment, or contractual rights or promissory
estoppel, (v) any federal, state, or local law or regulation prohibiting
discrimination in employment or otherwise regulating employment, including but
not limited to, the Age Discrimination in Employment Act of 1967, as amended
(ADEA), the Older Worker Benefit Protections Act, the Equal Pay Act of 1963,
Title VII of the Civil Rights Acts of 1964, as amended, the Civil Rights Act of
199 1, the Family Medical Leave Act of 1993 (FMLA), the America ns with
Disabilities Act of 1990 (ADA), the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act of 1938, as amended, the Employee
Retirement Income Security Act of 1974 (ERISA), as amended, 42 U.S.C. Section s
1981 through 1988, the Consolidated Omnibus Reconciliation Act of 1986 (COBRA),
the New York State Human Rights Law and the New York City Human Rights Act, the
Florida Civil Rights Act, the Florida Whistleblower Protection Act, the Florida
Workers Compensation Retaliation provision, the Florida Minimum Wage Act, the
Florida Fair Housing Act and Article X, Section 24 of the Florida Constitution,
(vi) any claim for wages, commissions, bonuses, incentive compensation, vacation
pay, employee benefits, expenses or allowances of any kind, or any other payment
or compensation. You are not waiving any claims with respect to your rights to
enforce Sections 5, 6 and 7 of the Employment Agreement. You are not waiving or
releasing any rights or claims that may arise after the date that you sign this
Release.

 

2.               Termination and Severance Benefits. The Release does not affect
your vested rights and eligibility for benefits under the Company 40l(k) Plan,
or any other employee benefit plan covered by ERISA (other than a severance
plan). Eligibility for benefits under these plans is determined by the
applicable plan documents. The Release does not affect your right to
reimbursement of expenses incurred but not reimbursed prior to the date you sign
the Release, subject to the Company’s expense reimbursement policies. In
particular, this Release shall not affect your right to the payment provided in
Sections 5, 6 and 7 of the Employment Agreement.

 

3.               No Suit. This Release does not impair any rights you have to
file a charge of discrimination with a federal or state administrative agency;
provided, however, that you acknowledge and agree that neither you nor your
heirs, executors, administrators, successors or assigns will be entitled to any
personal recovery in any proceeding of any nature whatsoever against the
Releasees arising out of any of the matters released in Section 1. You represent
and warrant that as of the date hereof, you nor anyone acting on your behalf has
made or filed, commenced, maintained, prosecuted or participated in any action,
suit, charge, grievance, complaint or proceeding of any kind against the
Company, any subsidiary or affiliate thereof, and/or Releasees in any federal,
state or local court, agency or investigative body.

 

4.               Representations. You acknowledge and agree that:

 

(a)             You have read and fully understand the legal effect and binding
nature of the promises and obligations contained in this Release;

 

(b)             You are executing this Release freely and voluntarily;

 

(c)             You have been advised to consult with legal counsel, at your own
expense, before signing this Release;

 

 

 



 12 

 

 

(d)             You are receiving benefits as a condition to signing this
Release and it becoming effective that you would not otherwise be entitled to
receive but for this Release becoming effective;

 

(e)             You have not, during the term of your employment under the
Employment Agreement or thereafter performed any act, or directed any other
person or entity to perform any act on your or their behalf, the intended or
proximate result of which would constitute a violation of the covenants to be
performed by you referred to or set forth in the Employment Agreement, nor are
there any agreements, arrangements, or understandings, written or oral, that
would, if performed or acted upon, constitute such a violation;

 

(f)              There are no promises or representations that have been made to
you to sign this Release except those that are included in the Employment
Agreement and this Release; and

 

(g)             You have 21 days to consider this Release, although you may sign
it sooner, and once you sign this Release, you have 7 days to revoke your
consent to this Release. Any such revocation shall be made in writing by hand
delivery, email, or overnight courier so as to be received by the Company prior
to (or if by overnight courier, on or prior to) the 8th day following your
execution of this Release; and if no such revocation occurs, this Release shall
become fully effective on the 8th day following your execution of this Release.
In the event that you do not sign within such 21-day period or you revoke your
consent as permitted above, this Release shall be null and void.

 

5.               Employment Agreement. You further acknowledge and agree that
the following provisions of the Employment Agreement are incorporated by
reference into this Release as if fully set forth herein: 9 (Covenants), 10
(Severability), 11 (Specific Performance) and 12 (Miscellaneous). You hereby
reaffirm such sections and acknowledge and agree that such sections shall
survive the termination of your employment for whatever reason and continue as
set forth in the Employment Agreement.

 

6.               No Admission. This Release is not an admission of any liability
or wrongdoing by you, the Company and/or any Releasee.

 

7.               No Reinstatement. By entering into this Agreement, you
acknowledge that you (i) waive any claim to reinstatement and/or future
employment with the Company or any subsidiary or affiliate and (ii) are not and
shall not be entitled to any payments, benefits or other obligations from the
Company or any subsidiary or affiliate thereof whatsoever (except as expressly
set forth herein).

 

 

Your signature below acknowledges that you knowingly and voluntarily agree to
all of the terms and conditions contained in this Release.

 

Executive: __________________________________________ Date_________________

(Anthony Camarda)

 

 

FORWARD INDUSTRIES, INC.

 

 

By: [____________________________________________] Date________________

[Name] [Position]

 

 

 

 

 

 



 13 

 

 

Exhibit A

 

Job Description [to validate recent version]

 

Title: Group Financial Officer

Reports to: Chief Executive Officer

Summary: Through close coordination with the CEO, the Executive team and the
leaders / managers of the individual business operations, the G-CFO role is
responsible for the day-to-day operational processes and performance of the
Forward Group while providing oversight and leadership to the business units. In
support of the company’s strategic direction, the G-CFO identifies and optimizes
the relationships between the independent business units and drives tactical
execution to optimize revenue generation, minimize cost and protect the
company’s asset base.

 

General Responsibilities:

 

Operational Planning and Oversight:

§Oversee company’s daily operational processes and capacities while driving the
company to achieve and surpass strategic business goals and objectives

§Set, prioritize and communicate the business strategies, operational goals and
tactical actions for all business units and the group in aggregate

§Maintain a comprehensive understanding of the unique operational aspects of
each business unit to assist localized management team in their execution

§Leverage individual capabilities of the business units to drive both efficiency
and increase company’s offering portfolio from concept through finished product

§Works with Asia based manufacturing resources to drive relationship and
capability development to support a broader range of product/service offerings

§Introduce tactical initiatives and policies to address performance goals,
control cost, and safeguard assets, facilities and staff

§Oversee and closely align all operational resources behind defined sales and
marketing plans and customer / industry development goals

§Lead, motivate and oversee daily operations of the corporate offices and the
work of functional leaders (Marketing, Sales, Human Resource and general admin)

 

Organization / Cultural Development:

§Establish strong working relations with each business unit leadership team to
foster cooperation and intelligence sharing among all operational units

§Drives understanding of company direction, culture and goals across
organization to create unity among diverse, widespread business operations

§Foster a success-oriented, accountable environment within the company

§Encourage maximum performance and dedication for all employees across all
business units

§Evaluate performance by analyzing and interpreting data and metrics, using
results to help guide / train / direct business units

 

 

 



 14 

 

 

Exhibit A:

CFO Job Description – Continued

 

General / Reporting / Tactical Execution:

§Acts as Company Secretary for the Organization

§Is responsible for all the statutory policies and filings

§Ensures compliance with regulatory and fiscal authorities

§Timely filing and compliance of all company documentation

§Set standards of performance, measure results and reports on operational
performance/operating condition of company to CEO

§Assist CEO with development and execution of operational budgets

§Assist CEO in expansion activities (investments, acquisitions, corporate
alliances etc.) to support the overall strategic mission of the Group

§Manage relationships with partners/vendors

§Provide reporting and insight needed to keep CEO, Executive team and Board
fully informed regarding operational activities and infrastructure

 

All other financial, operational or executive actions required to support the
company’s performance as may be required and directed by CEO/Board.

 

 

 15 

